Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction, after a jury trial, of criminal possession of stolen property in the first degree (Penal Law § 165.50), arguing that the evidence was legally insufficient and that the court’s supplemental charge was erroneous.
The evidence, viewed in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196), was legally sufficient to establish each element of the crime. Defendant’s challenges involve issues of credibility, not legal sufficiency.
We have considered the other points raised and find them to be without merit. (Appeal from judgment of Monroe County Court, Corning, J. — criminal possession of stolen property, first degree.) Present — Dillon, P. J., Hancock, Jr., Callahan, Green and Pine, JJ.